Opinion by
Mb. Justice Williams,
The petitioner was an applicant for a license to sell liquors in the county of Fayette, and his application came up at the March Sessions, 1893. No remonstrance was presented to the court against the license, and no evidence was offered in opposition to it, but when it was reached it was refused. The petitioner then applied to this Court for relief alleging in substance that his application had been arbitrarily refused without a hearing. The order refusing the license was set aside for this reason and a procedendo awarded. Thereupon the court below took up the case again on the third day of October, 1893, and again refused the application, placing the reasons therefor on the record. An examination of these reasons shows that the distillery of the applicant is not located in a city or town but in the township of Wharton in Fayette county; that its former occupants have violated the liquor laws, and this after repeated promises made to the court whenever a license has been granted for the place; that in the judgment of the court it is not necessary, does not do a legitimate business, and has not been properly conducted. These reasons are amply sufficient to justify the order made. The petitioner, after this action by the court of quarter sessions, comes again into this Court with the petition now before us and asks us to issue a writ of mandamus “ commanding him, the said Nathaniel Ewing, judge of the Court of Quarter Sessions of Fayette county, Pennsylvania, to grant said license or show cause why he should not do so.”
This brings us to consider briefly the nature and object of a writ of mandamus. It is a command to some official or other officer to proceed to the discharge of some official duty. When that duty is deliberative or depends upon the exercise of official discretion the purpose of the writ is to quicken the action of the officer and require him to proceed to hear, to deliberate, to exercise his discretion. It does not lie to revise the decision of any person clothed with judicial, deliberative, or discretionary powers : Dechert v. Com., 113 Pa. 229; Raudenbusch’s Petition, 120 Pa. 328. If a judge declines to hear, or delays a *325hearing unreasonably, a mandamus is the appropriate remedy. It commands him to proceed to a hearing and decision, but it is not a substitute for an appeal and it does not bring up for review the soundness of the discretion used or the correctness of the conclusion reached: Newlin v. The County, 23 W. N. 153; Petition of Michael Collarn, 134 Pa. 551; Wolff’s Petition, 138 Pa. 316 ; Goldman’s Petition, 138 Pa. 321. This rule is applicable to petitions for licenses to sell at wholesale as well as to those for licenses to sell at retail: McNulty’s Petition, 142 Pa. 475; Ostertag’s Petition, 144 Pa. 426. The general rule that courts will not undertake a supervisory control over the exercise of discretionary powers upon mandamus was restated and applied during the last year in Com. ex rel. Sherry v. Jenks, 154 Pa. 368, and is too well settled to require discussion. In a clear case of an abuse of discretion a certiorari to bring up the record'for review might enable us to reach the difficulty ; and possibly it might be reached in some cases on a petition for a writ of mandamus, but the general rule is as stated in the cases cited above.
It is just to the writer of this opinion to state that this case was decided before the close of the October Term of last year, and an opinion written which seems never to have reached the files. Our attention having been called to the state of the record during the present term, we now put the- decision formally upon the files, and with it this brief statement of the rule by which our action is controlled.
The petition is dismissed.